                                EXPERT REPORT OF DR. DORA SCHRIRO

Teri Dean, Plaintiff, v. Edward Bearden, Elijah L. Mosier, Todd E. Mustain, Kevin L. Reed, and Anne L.
Precythe, Defendants, Cause No. 5:19-cv-06022, in the U.S. District Court for the MO Western District


I.      WITNESS QUALIFICATIONS

I am a career public servant who has served as an executive-level administrator, policy maker, and
homeland security advisor. Over the past 25 years, I have led two city and three state criminal justice
agencies and was the founding Director of ICE’s Office of Detention Policy and Planning, a civil
enforcement office, in the U.S. Department of Homeland Security. I also served as Senior Advisor to DHS
Secretary Janet Napolitano on Immigration Detention and Removal.

Most recently, I served as the Commissioner of the Connecticut Department of Emergency Services and
Public Protection encompassing six state agencies including the Connecticut State Police, Homeland
Security and Emergency Management, and Scientific Services (the state’s crime lab) from 2014 through
2018. I served concurrently as Connecticut’s Homeland Security Advisor from 2016 through 2018. My
DHS security classification was Top Secret.

Previously, I served as the Director of two state correctional systems, the Missouri Department of
Corrections from 1993 to 2001, and the Arizona Department of Corrections from 2003 to 2009. During
my tenure as Director of the Arizona Department of Corrections, we were the first correctional system
to be selected Winner of the Innovations in American Government awards program, for our prison-
based reform, Parallel Universe, pre-release preparation in which all inmates participated from the first
to the last day of their incarceration guided by norms and values mirroring those of the community. As
Director of the Missouri Department of Corrections, I also served on the state’s Sentencing Commission.

I also served as the Commissioner of two city jail systems, the St. Louis City Division of Corrections, from
2001 to 2003, and the New York City Department of Correction from 2009 to 2014. I was also the
Warden of the Medium Security Institution, a city jail in St. Louis City, Missouri, from 1989 to 1993.

I was a member of the adjunct faculties of University of Missouri-St. Louis Department of Criminology
from 1990 to 1998, St. Louis University School of Law from 2000 to 2002, and Arizona State University
Sandra Day O’Connor School of Law from 2005 to 2008, over which time I taught graduate-level
Criminology and Correctional Law courses and led Sentencing Seminars. Earlier in my career, I was
Executive Director of the Bergen County Planned Parenthood affiliate in Hackensack, New Jersey.
Among the services that affiliate provided were medical care and counseling to victims of sexual assault.

I am knowledgeable about the case law and legislation specific to pretrial and sentenced populations,
and to civil detainees, including the Prison Rape Elimination Act (PREA). I am also knowledgeable about
both the American Correction Association and ICE Performance-based National Detention Standards,
including PREA. I also participated in the writing of the American Bar Association standards for both
correctional systems and for ICE’s system of immigration detention.

I am also knowledgeable about the operation of criminal pretrial and sentenced correctional facilities,
civil detention, and the individuals in the custody of both criminal and civil justice systems.


                                                                                                           1

       Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 1 of 34
I have served as a Corrections expert to the California Department of Justice, Disability Rights California,
the Hampton County, Massachusetts Sheriff’s Department, and the American Civil Liberties Union. I am
currently engaged by the California Department of Justice, St. Louis University School of Law Clinic, and
the Southern Poverty Law Center.

A complete and correct professional vita, including a list of my publications over the last ten years, is
attached as Appendix A.



II.     EDUCATION

Northeastern University, BA cum laude, 1972

University of Massachusetts-Boston, M.Ed., 1974

Columbia University, Ed.D., 1984

St. Louis University, JD, 2002



III.    RELATED CORRECTIONAL EXPERIENCE

Recent Publications

Smart and Safe: Making the Most of Adolescents’ Time in Detention, the Physical Plant, Our Workforce,
and the “What Works’ Literature, in The State of Criminal Justice, American Bar Association (2013)

Corrections: The Justice-Involved Mentally Ill, A Practitioner’s Perspective, in The State of Criminal
Justice, American Bar Association (2012)

Good Science, Good Sense: Making Meaningful Change Happen – A Practitioner’s Perspective,
Criminology & Public Policy, Vol. 11, No. 1, Special Issue (February 2012)

Is Good Time a Good Idea? Federal Sentencing Reporter, Vol. 21, No. 3 (February 2009)

Related Affiliations

Member, ABA Criminal Justice Standards Subcommittee and co-author, the ABA revised criminal justice
standards for correctional facilities (2005 – 2008)

Recent, Related Recognition

U.S. Department of Justice, Office for Victims of Crime, Allied Professional Award, 2012

Hofstra University (Hempstead, New York) Presidential Medal, 2010

National Governors Association, Distinguished Service to State Government Award, 2006

Association of Correctional Administrators, Michael Francke Award for Outstanding Leadership, 1999




                                                                                                            2

        Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 2 of 34
IV.     OTHER CASES

I testified recently as an expert by deposition in the matter of Endicott v. Hurley et al., No. 2:14-CV-107
DDN (E.D., N. Div.). I have not testified as an expert in any other case during the past four years.



V. COMPENSATION

My standard hourly rate is $250.



VI.     ASSIGNMENT

I have been asked to provide a Statement of Opinions concerning certain conditions of confinement
which Teri Dean (Ms. Dean), an inmate currently assigned to the Women’s Eastern Reception, Diagnostic
and Correctional Center (WERDCC) in Vandalia, Missouri, encountered while confined at the Chillicothe
Correctional Center (CCC) in Chillicothe, Missouri, and WERDCC, both secure women’s correctional
facilities, as set forth in Teri Dean, Plaintiff, v. Edward Bearden, Elijah L. Mosier, Todd E. Mustain, Kevin
L. Reed, and Anne L. Precythe, Defendants, Case No. 5:19-cv-06022-SRB. The conditions of confinement
to which Ms. Dean has been subjected as an inmate during her incarceration in the Missouri
Department of Corrections (the department) concern (1) sexual harassment and sexual assault by
Correction Officer I Edward Bearden, Correction Officer II Elijah L. Mosier, Correction Officer I Todd
Mustain E., and Correction Officer I Kevin L. Reed, former and current state employees, (2) retaliation by
members of the department, and (3) the failure on the part of Department Director Anne L. Precythe to
ensure the agency complies with federal law and Department policy including law and policy to prevent,
detect, and respond to offender sexual abuse, sexual harassment, and retaliation.

The facts and data upon which I relied in preparing this Statement included Case No. 5:19-cv-06022-SRB,
conversations with Ms. Dean, the MODOC Department Procedure Manual D1-8.13 Offender Sexual
Abuse and Harassment, the MODOC Employee Handbook dated January 2018, the 2016 and 2019 CCC
Prison Rape Elimination Act (PREA) Audits, the Department’s 2010 – 2019 Annual PREA Reports, the
lawsuits also filed by Ms. Keil, Ms. Betz, Ms. Zieser, and Ms. Jane Doe, the CCC PREA investigations of
Ms. Keil, Ms. Betz, Ms. Zieser, Ms. Dean, and Ms. N.G., of sexual harassment and sexual assaults by
Department employees, and other material produced by defendants through discovery. I also referred
to the Prisoner Rape Elimination Act Prisons and Jail Standards, National Standards to Prevent, Detect,
and Respond to Prison Rape under the Prison Rape Elimination Act (PREA) 28 C.F.R. Part 115, Docket No.
OAG-131, RIN 1105-AB34 (U.S. Department of Justice, May 1, 2012); A National Protocol for Sexual
Assault Medical Forensic Examinations Adults/Adolescents, Second Edition (U.S. Department of Justice,
Office on Violence Against Women, April 2013); National Best Practices for Sexual Assault Kits: A
Multidisciplinary Approach (U.S. Department of Justice, National Institute of Justice, 2017); Form SSV-2,
Survey of Sexual Victimization, State Prison Systems Summary Form (U.S. Department of Justice, 2017),
and the American Correctional Association Adult Correctional Institution Standards, 5th Edition and 2016
Standards Supplement.




                                                                                                              3

       Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 3 of 34
                                           OPINIONS

  I.   Teri Dean’s reporting of staff-on-inmate sexual abuse by CO Edward Bearden, COII Elijah Mosier,
       CO Todd Mustain, and CO Kevin Reed during her incarceration at the Chillicothe Correctional
       Center is supported by the facts.

II.    Teri Dean’s reporting of retaliation by department staff at the Chillicothe Correctional Center and
       the Women’s Eastern Reception, Diagnostic and Correctional Center for litigating sexual abuse by
       CO Edward Bearden, COII Elijah Mosier, CO Todd Mustain, and CO Kevin Reed, is also supported
       by the facts.

III.   CO Bearden, COII Mosier, CO Mustain, and CO Reed had the means and opportunity to repeatedly
       sexually abuse Teri Dean and they caused her to suffer physical and emotional injury.

IV.    The Missouri Department of Corrections failed to provide the protection owed Teri Dean, an
       offender in the state’s custody.

V.     The failure of Missouri Department of Corrections and its agents to adequately assess and act upon
       offenders’ complaints of staff sexual abuse caused them to suffer needlessly.




                                                                                                             4

          Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 4 of 34
I.   Teri Dean’s reporting of staff-on-inmate sexual abuse by CO Edward Bearden, COII Elijah Mosier,
     CO Todd Mustain, and CO Kevin Reed during her incarceration at the Chillicothe Correctional
     Center is supported by the facts.

     A. There are two forms of Staff-on-Inmate Sexual Abuse. They are Staff Sexual Misconduct and
        Staff Sexual Harassment. Staff Sexual Misconduct is any behavior or act of a sexual nature
        directed toward an inmate by an employee, volunteer or contractor, official visitor or other
        agency representative, whether consensual or non-consensual and including intentional
        touching unrelated to official duties; or with the intent to abuse, arouse, or gratify sexual desire,
        or completed, attempted, threatened, or requested sexual acts; or indecent exposure, invasion
        of privacy, or voyeurism or sexual gratification. Staff Sexual Harassment is repeated verbal
        comments or gestures of a sexual nature to an inmate by an employee, volunteer or contractor,
        official visitor or other agency representative, including demeaning references to gender, or
        sexually suggestive or derogatory comments about body or clothing; or repeated profane or
        obscene language or gestures. See Form SSV-2, Survey of Sexual Victimization, State Prison
        Systems Summary Form (U.S. Department of Justice, 2017).

     B. Ms. Dean was the subject of repeated staff sexual harassment and sexual misconduct by four
        correctional officers during her incarceration at the state’s Chillicothe Correctional Center (CCC)
        in Chillicothe, Missouri. Correction Officer I (CO) Edward Bearden sexually abused Ms. Dean
        from June 2012 through July 2018. Correction Officer II (COII or Sergeant) Elijah L. Mosier
        sexually abused Ms. Dean from 2013 through October 2018. CO Todd E. Mustain sexually
        abused Ms. Dean between late 2012 and August 2018. CO Kevin L. Reed sexually abused Ms.
        Dean every day that she worked in the kitchen in December 2017. CO Bearden, COII Mosier, and
        CO Mustain had been investigated on numerous other occasions for the sexual abuse of female
        offenders at CCC. CO Reed was removed from the facility in the fall of 2018.

     C. CO Bearden sexually abused Ms. Dean and other female offenders at CCC.

         CO Bearden sexually abused Ms. Dean from June 2012 through July 2018 when he took family
         medical leave through his resignation effective September 1, 2018. She was subjected to both
         sexual harassment and sexual misconduct by CO Bearden.

         CO Bearden abused other female offenders in the same manner during this period. Ms. Karen
         Keil was the subject of sexual harassment and sexual misconduct by Bearden from 2013 to her
         release in 2017. Ms. Lynnsey Betz was the subject of sexual harassment and sexual misconduct
         by Bearden in the spring of 2016. Ms. Ashley Zeiser was the subject of sexual harassment and
         sexual misconduct by Bearden in 2015 and 2016. Ms. N.G. was the subject of sexual harassment
         and sexual misconduct by Bearden between September and November 2017. Ms. Jane Doe, an
         alias, was the subject of sexual harassment and sexual misconduct by Bearden between May
         2015 and November 2017. Ms. Keil, Ms. Betz, Ms. Zeiser, and Ms. Doe have filed complaints in
         federal district court.




                                                                                                            5

        Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 5 of 34
1. Sexual Misconduct. Ms. Dean was subjected to sexual misconduct by CO Bearden in number
   of locations and on a number of occasions. One of Ms. Dean’s work assignments was the
   barbershop. Every time that she cut his hair, he would grope her, running his hands up her
   legs and rubbing his head between her breasts while he sat in the barber’s chair.

   Ms. Dean was not the only offender Bearden sexually abused in the barbershop. N.G. also
   worked in the barbershop and she was also subjected to Bearden’s sexual misconduct while
   cutting his hair. MDOC-001719.

   CO Bearden sexually assaulted Ms. Dean in other areas of the facility as well. He repeatedly
   engaged in sexual misconduct in the utility closets in HU 7 and in the recreation building,
   and prior to the department’s elimination of cross-gender pat searches in 2015, he also
   sexually assaulted her in the course of conducting pat-down searches outside the mess hall
   after meal service. It is believed he probed her so aggressively, he could determine when
   she was wearing a sanitary product.

   Ms. Keil was also subjected to Bearden’s sexually abusive activity. Her first encounter with
   him also occurred during pat-down searches as she was leaving the mess hall after dinner.
   That evening and on many other occasions thereafter, while patting her down he would rub
   his hands from her breasts down past her lower waist and over her crotch area. Ms. Keil told
   the investigator she felt uncomfortable to go anywhere at CCC because she feared
   encountering him. MDOC-001688.

   CO Bearden seized upon similar circumstances to sexually assault Ms. Betz at her work
   assignment in the vocational tech building. As she attempted to pass through a doorway to
   an office, he blocked her path sufficiently so that she had to turn to her side to pass him
   without coming into contact, at which moment he reached out and grabbed her crotch. The
   next day, he followed her into a supply closet while she was at work, kissed her forcibly and
   attempted to remove her pants and underwear. He succeeded at penetrating her digitally.

   Ms. Doe was also a subject of Bearden’s sexual misconduct. He forced her to perform sexual
   acts in the storage area of the vocational tech building where she attended cosmetology
   classes beginning in November 2016. He sexually assaulted her repeatedly throughout the
   year-long course.

2. Sexual Harassment. CO Bearden sexually harassed Ms. Dean in a number of ways as well.

   He verbally assaulted her. During her shifts in the barbershop, he would remark, “My boys
   are shaven,” and “I have a man-cut down there.”

   He also gestured to her in a sexual manner, pointing to his groin area, suggesting the length
   of his penis while she was working in the barbershop.

   It was not uncommon for Bearden to also make unsolicited, sexually suggestive comments
   about her appearance, and to gesture. The “bubble” is a control center, a workstation
   encased in glass windows, at the intersection of corridors from which the assigned officer
   directs movement, a place through which all offenders must pass when moving through the
   facility. When Ms. Dean passed by the bubble, Bearden would direct her, “Come touch this”


                                                                                                  6

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 6 of 34
       and “look at my bulge,” gesturing at his penis. Of note, the bubble is the same “no-
       offender-contact post” to which the facility reassigned Bearden in July 2018 after the press
       inquired about his employment status when the third lawsuit naming Bearden a defendant
       was filed. It afforded no protection at all.

       Other female offenders also reported sexual harassment by Bearden. He made unwanted
       comments to Ms. Keil about her appearance and to Ms. Betz of a sexually suggestive nature.
       He also traced an outline of his genitals and said to Ms. Zeiser, “Yeah, you’d like that.” He
       told Ms. Doe, “I’d like to get you from behind,” and “I’d sure like to see you sit on that [a
       phallic-shaped Christmas ornament] and spin.” He displayed his pubic hair with a distinctive
       racing-stripe and told her, “I did this for you baby, I did this for you.”

   3. CO Bearden harmed Ms. Dean and other offenders physically and emotionally at CCC.

D. COII Elijah L. Mosier sexually abused Ms. Dean and other female offenders at CCC.

   Ms. Dean was subjected to both sexual harassment and sexual misconduct by COII Mosier from
   2013 through October 2018, when she was transferred from CCC to WERDCC. He sexually
   abused other offenders at CCC in the same manner.

   1. Sexual Harassment. COII Mosier’s sexual harassment of Ms. Dean began in 2013 when she
      was assigned to HU 7 and it continued until her transfer to WERDCC in October 2018.
      Mosier watched from the doorway to her room in the housing unit as she dressed and
      undressed, and made sexually suggestive comments such as, “Let me see your boobs,” and
      “I’ll be at your room at 7:15.”

   2. Sexual Misconduct. Mosier’s sexual assaults of Ms. Dean began early in 2014 when she was
      assigned to work in the barbershop and continued through July-August 2018. As had
      Bearden abused both her and N.G. in the barbershop, COII Mosier also repeatedly sexually
      assaulted Ms. Dean at that work assignment. He pushed her against the walls, rubbed his
      hands over her, put his hands down her pants, and kissed her against her will.

       Mosier also attacked and assaulted Ms. Dean in the utility closets and the laundry-storage
       areas in HU 1 and HU 7, as had Bearden. Mosier’s sexual assaults of Ms. Dean numbered 20
       to 30; 10 to 12 of which included digital penetration.

       Mosier also brought her gifts, all of which was contraband, as he had for D.H., J.W. and T.B.,
       and none of which did she accept.

       In “exchange” for his many liberties, Mosier would “write off” the room she shared with her
       roommates; meaning, as a sergeant he could ensure their room would not be searched.

       The facility was alerted to a relationship Mosier was having with another offender at CCC.
       Although she denied it when questioned by investigators, she continued to tell Ms. Dean
       about their encounters until that offender transferred to WERDCC.

   3. Four other women assigned to CCC also accused COII Mosier of sexual abuse during this
      time frame. Ms. D.H. was the subject of both sexual harassment and sexual misconduct by


                                                                                                      7

   Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 7 of 34
       Mosier in 2009. He also brought her alcohol. Ms. T.W. was sexually harassed by him in 2010
       before and during his military deployment. Ms. J. W. was also the subject of sexual
       harassment and sexual misconduct by Mosier in 2010. He brought her contraband items as
       well. Ms. T.B. was another subject of sexual harassment and sexual misconduct by Mosier in
       2019. Mosier also introduced contraband items including drugs for her in exchange for
       sexual favors.

   4. CO Mosier harmed Ms. Dean and other offenders physically and emotionally at CCC.

E. CO Todd E. Mustain sexually abused Ms. Dean between late 2012 and August 2018. He sexually
   abused other female offenders as well at CCC. Ms. Dean was subjected to sexual harassment
   and sexual misconduct by COII Mosier. He abused other women in the same manner.

   1. Sexual Harassment. CO Mustain sexually harassed Ms. Dean with explicit comments such as,
      “I’ve been waiting to see what you looked like down there since you got here.”

       Mustain verbally abused other female offenders. In September 2018, an officer reported
       overhearing on the room intercom system, Ms. J.W. (Jessica Williams) tell another offender
       that Mustain had asked her to show him “her boobs” while he was working the med line in
       the north wing of HU 2. MDOC-002412. In December 2018, Ms. J. W. reported another
       incident, “About 7:20 pm Mr. Mustain come to my door to ask me for my ID and Mustain
       said first you have to let me see your breasts. I didn’t say nothing. When med nurse came at
       10:40 I refused meds... It happen 12-7-18.” MDOC-002413.

       In 2019, Ms. C.T. reported, when returning to her HU after working out, Mustain called her
       over to the “bubble,” the same post where Bearden had harassed Ms. Dean, when he was
       assigned to that post. He reminded her that she needed to have her ID at all times and that
       he had warned her before but since she “gets all sweaty and he likes it that way,” “she
       needed to be in her room either topless or naked when the wing is quiet and he is making
       his rounds.”

   2. Sexual Misconduct. CO Mustain also sexually assaulted Ms. Dean in the utility closets in HUs
      5, 6, and 7, where, on four or five occasions, he followed her into the closets then rubbed
      his genitals against her and tried to kiss her.

       Other female offenders at CCC were known to have been sexually assaulted by Mustain
       during this time frame.

       In 2012, numerous inmates told investigators that Mustain sexually assaulted Ms. S.K. (Sara
       Beth Klein) in several back offices in HU 6. They were also consistent in their reporting that
       he brought her perfume in a Visine bottle, put money on her commissary account, and
       wrote her letters including one in which he issued her an ultimatum – ten days to decide
       whether she would live with him when she was released from prison in which case, he
       would tender his resignation now. Mustain was administered a lie detector test. The


                                                                                                     8

   Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 8 of 34
       investigator concluded he did not show deception so, despite all the information to the
       contrary, he determined, “There was not substantiating evidence recovered to support the
       incident type noted above [sexual abuse of inmate by employee].” MDOC-002213.

       In November 2016, the facility was notified via the Crime Tips Hotline that Ms. D.S. had left
       a message stating she had been raped by Mustain. She denied making the call and Mustain
       denied the allegations, “It is believed by this officer this is an attempt to punish this officer
       for past violations and or property removal from cell searches.” The investigator focused on
       who placed the call, not the veracity of the caller’s comments. Mustain was not
       administered a lie detector test and the case was closed, the finding, no statute or policy
       violation. MDOC-002261.

       In 2019, two cellmates informed a facility unit manager of several inappropriate officer-
       offender relationships at CCC including CO Mustain and Ms. D.L. whom they reported, he
       had sexually assaulted. They also reported Mustain had extracted another officer who had
       been locked in the cell of a female offender with whom he was having a sexual relationship,
       by that offender, and Mustain had failed to report it. They added, Mustain “hung out” in the
       doorways in the housing units and expressed concern that he was a bad influence on other
       officers. The investigation which followed, referenced ten earlier investigations of
       allegations of sexual abuse by CO Mustain between 2012 and 2019, five of which were
       closed as unfounded and five as unsubstantiated. MDOC-00291. Another officer also
       reported to have sexually abused D.L., resigned during the investigation of Mustain’s abuse
       of her. MDOC-002288. The investigator decided the two cellmates had colluded and were
       not credible.

   3. CO Mustain harmed Ms. Dean and other offenders physically and emotionally at CCC.

F. CO Reed sexually abused of Ms. Dean at CCC. Ms. Dean was subjected to both sexual
   harassment and sexual assaults by CO Reed.

   CO Kevin L. Reed sexually abused Ms. Dean every day she worked in the kitchen in December
   2017.

   1. Sexual Harassment. CO Reed made many sexually aggressive comments and gestures to her.
      These included, “I want to bend you over this desk,” “I’d like you to get on top of me and sit
      on it,” and “I’d like to get you on the office desk,” and on more than one occasion, he would
      brandish a banana, cucumber, or a carrot, and say he was “bigger than that,” referring to
      the size of his penis.

   2. Sexual Misconduct. Reed frequently summoned Ms. Dean to a closet in the kitchen where
      cleaning supplies were secured. There, he rubbed himself against her body and grabbed her
      breasts.




                                                                                                       9

   Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 9 of 34
    3. CO Reed was escorted out of CCC in late September-early October 2018. The department
       did not provide any information about his employment history including other PREA
       allegations or the reasons for his removal.

    4. CO Reed harmed Ms. Dean physically and emotionally at CCC.

G. Ms. Dean did not report the sexual abuse to which she was subjected to any prison official. She
   was certain she would not be believed, and that she would sent to “the hole” which is to say,
   reassigned to administrative segregation, at least until the investigation was completed, which
   was frequently six to eight or more months. It was her belief, women who were assigned to
   segregated housing could not see their family, work, or participate in prison programs. The
   program she especially prized was Parents and Their Children (PATCH), special 4-hour visits at
   CCC for moms and their children. It was her only opportunity to reconnect with her younger son,
   Christian. To qualify, the offender had to have excellent institutional conduct. Her older son had
   passed away earlier in her incarceration. Christian is all the family she now has. She feared she
   would not be able to participate in PATCH if she lodged a PREA complaint.

    Ms. Dean did not remain silent, however. She talked about the abuse with two other inmates,
    R.F. and A. M. and continued to talk with Ms. A.F. after she was released. When they talked
    about Bearden, they referred to him as “Dexter,” the name Ms. A.F. had given her puppy. Ms.
    Dean did everything that she believed she could to protect herself from being put in “the hole”
    and to maintain her relationship with her surviving son.

H. As is the case with so many other sexual assault survivors, Ms. Dean worried that there was
   something wrong with her, that somehow this was her fault, that she should have been able to
   prevent the officers’ advances. She experienced shock, disbelief, isolation. She was anxious, felt
   paranoid, and had difficulty sleeping. She didn’t eat well, and her Crohn’s symptoms worsened.

    She also felt abandoned. Her sexual abuse by CO Bearden, COII Mosier, CO Mustain, and CO
    Reed continued long before and after the department opened its investigation of her allegations
    of their sexual harassment and misconduct. It continued in part, because the department never
    reassigned any of these repeatedly named officers to another facility or put them on leave
    pending completion of a full and fair investigation. It continued because the department
    allowed it to continue.

    It is my opinion, what Ms. Dean accomplished was nothing short of remarkable. She is an
    offender; she has no rank, no standing in a para-military organization. She is an offender who
    was repeatedly abused by a sergeant and three officers throughout most of the first third of a
    lengthy sentence and then, harassed by other officers before and after her transfer from CCC to
    WERDCC. She did not act out or try to harm herself. She focused on her son and she used the
    resources available to her – first and continuously, the department’s grievance procedure and
    only later, counsel and the court – to hold them accountable and to prevent further harm to
    herself and others.




                                                                                                   10

  Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 10 of 34
      I.   Ms. Dean was admitted to the Department in 2012, sentenced to serve a term of 23 years. Her
           earliest release date is in 2029; the latest in 2035. She has many years left to serve.

      J.   Ms. Dean is not the only inmate at CCC who has filed a lawsuit against one or more of these
           defendants for sexual abuse.

           1. On May 29, 2018, Ms. Keil filed Case 5:18-cv-06074-BP in the U.S. District Court for the
              Western District of Missouri. CO Bearden is a named defendant.

           2. On June 5, 2018, Ms. Betz filed Case 5:18-cv-06079-FJG in the U.S. District Court for the
              Western District of Missouri. CO Bearden is a named defendant.

           3. On July 2, 2018, Ms. Zieser filed Case 5:18-cv-06103-FJG in the U.S. District Court for the
              Western District of Missouri. CO Bearden is a named defendant.

           4. On December 16, 2019, Jane Doe filed Case 5:19-cv-06161-BP in the U.S. District Court for
              the Western District of Missouri. CO Bearden is a named defendant.


II.   Teri Dean’s reporting of retaliation by department staff at the Chillicothe Correctional Center and
      the Women’s Eastern Reception, Diagnostic and Correctional Center for litigating sexual abuse by
      CO Edward Bearden, COII Elijah Mosier, CO Todd Mustain, and CO Kevin Reed, is also supported
      by the facts.

      A. Ms. Dean was sentenced to the department in 2012 to serve a term of 23 years and she was
         assigned to CCC. Sexual abuse by CCC correctional staff began within months of her
         incarceration. In 2018, when referred finally to a mental health counselor per the department’s
         PREA protocol, he wrote in his report, “She just took it as a part of prison life.” Memorandum,
         Greg Link, LCSW, to DW Kim Herring, July 30, 2018. It is my opinion; she was correct in her
         assessment. It was a part of prison life, hers and many other offenders, before and after the
         department adopted Procedure Manual, DI-8.13 Offender Sexual Abuse and Harassment, based
         on available information in 2015, establishing “zero tolerance for offender sexual abuse and
         harassment.” However, the department’s promise “to reduce and prevent sexual abuse and
         sexual harassment” and “to monitor and protect victims from retaliation” did not materialize for
         her or other offenders. Procedure Manual, DI-8.13 Offender Sexual Abuse and Harassment, III
         Procedures, 9. Protection Against Retaliation.

      B. Within several weeks of being identified by another inmate as a possible victim of staff sexual
         abuse, a COIN Event, dated July 12, 2018, was generated putting the department on notice. An
         investigator monitoring Ms. Dean’s phone calls heard her tell the other party that she planned
         to file a lawsuit. He reported they were talking about CO Bearden. DW Herring wrote to PREA
         Manager Strum, “I am certain the offender is referencing being the victim of sexual abuse by
         this staff member.” Memorandum, 931-4151, Request or Investigation, July 13, 2018. As soon as
         staff learned on that call of her plan, she began to experience harassment and other retaliatory


                                                                                                            11

           Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 11 of 34
    measures by department personnel. What she did not experience is any intervention protecting
    her from further sexual abuse.

    When her attorneys discovered the officers had never been reassigned, and demanded they be
    moved immediately, Ms. Dean was transferred instead, in the middle of the night, from CCC to
    WERDCC, where PATCH visits are not available.

    The transfer to WERDCC did not alleviate the retaliation she encountered at CCC. She continued
    to experience questionable searches, unwarranted conduct violations, the loss of better paying
    jobs and other restrictions of earned privileges, and unjustified and unjustifiably lengthy
    assignments to “the hole.”

C. Despite all the unwarranted and untoward attention that she received, Ms. Dean’s institutional
   record remained good. Her custody classification is 1-5 meaning, low to no propensity for
   violence; all but one infraction that she incurred were minor in nature. Based upon information
   and belief, most of the time, she qualified for honor dorm status and PATCH visits.


D. It is my opinion; since the department’s discovery that she was the victim of staff sexual abuse,
   both facilities’ surveilled her aggressively, and the penalties she sustained, often for roommates’
   conduct, and usually the result of questionable searches, were unwarranted, disproportionate,
   and retributory. Several stand out.

    1. Chillicothe Correctional Center.

        a. On February 13, 2018, during another dormitory search, Ms. Dean received a violation
           for Theft when several slices of ham and sausage links and two yellow onions that a
           roommate admitted to taking and placing in her cooler, were found. Teri had moved the
           cooler from her locker to a common area for several days while Maintenance repaired it
           and that is when her roommate put the “purloined food items” there. The Maintenance
           Department acknowledged in a memo it had run out of replacement lockers and locker
           repairs were in arrears. It did not matter. She received a 20-day living area restriction,
           her TV was impounded for 30 days, and she was required to pay $3.05 for the food
           items that her roommate had obtained from another inmate on the yard and stored
           there. Disciplinary Action Report CCC-18-660, and Offender Grievance CCC-18-164.

        b. Ms. Dean experienced other forms of retaliation at CCC. She was placed in temporary
           administrative segregation (TASC), an assignment that should not be but is often as
           restrictive as disciplinary segregation, in July 2018 pending completion of a drug
           investigation during which time, her property was searched, photos damaged, coffee
           spilled on other possessions, and the calendar and journals she used to record the dates
           and time of her abuse, confiscated. Upon being cleared of any wrongdoing, it was
           months before she regained one of the facility’s few higher paying jobs. Her legal mail
           was opened not in her presence and presumably, read. Although enrolled in a chronic
           care clinic for her Crohn’s condition, her medication never followed her to and from

                                                                                                   12

  Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 12 of 34
       each assignment to “the hole.” Prescheduled PATCH visits with her surviving son was
       curtailed on one occasion and cancelled on another.

2. Women’s Eastern Reception-Diagnostic and Correctional Center.

   a. In mid-April 2019, during a search, a COII found several “nuisance” contraband items in
      her possession. In fact, her work supervisor allowed the women who worked in the
      laundry routinely to “trade out their clothing.” There was no basis in policy to issue Ms.
      Dean a violation; but that did not deter the sergeant from pulling Ms. Dean’s personal
      property inventory (PPI) then “observe” several articles of jewelry, two silver colored
      rings and a wooden cross necklace, were not on her inventory. She issued Ms. Dean a
      deadline of April 29, 2019, just two business days away, to submit “adequate”
      documentation that these items belonged to her, a deadline difficult for any offender to
      meet given their limited access to phones, their property secured in facility storage, and
      the staff members needed to help them gather that information. Conduct Violation
      Report, WERDCC-19-221, 24.1 Any Unauthorized Articles, April 29, 2019.

       Ms. Dean met the deadline. She produced her copy of the facility’s property transaction
       form receipt for the necklace which she had purchased while at CCC and soon after, the
       Property Room Sergeant located its paperwork and corrected his record. She also
       provided photos of herself at CCC wearing the rings.

       The photographs did not suffice. She was still written up for being in possession of
       unauthorized articles.

       Within a week of the two-day deadline, she submitted two letters, one from her
       supervisor dated May 3, 2019, and the other from another civilian who worked in the
       laundry dated May 6, 2019, both attesting she had come from CCC with the rings and
       always wore them. Ms. Dean requested reconsideration, was denied, and appealed.

       Ms. Dean’s attorney, Ms. Jenifer Snow, also communicated with AAG Michael Pritchett
       on May 15, 2019, and he replied in full on May 17, 2019. The information he received
       from the department and conveyed to Ms. Snow appeared to differ from the various
       reports generated in the course of the corresponding disciplinary and grievance
       processes. AAG Pritchett concluded no inappropriate action was taken.

       On August 16, 2019, Teri prevailed in part. The department’s Adult Institutions Division
       (DAI) Deputy Director agreed with custody staff that she had failed to provide proof of
       ownership and denied her appeal to expunge the violation but, he allowed her to mail
       home the two rings at her expense, give them a visitor for safekeeping, or donate them,
       within 30 days. In sum, the administration acknowledged the rings were hers and
       allowed her to keep them, but not in her possession for the remainder of her
       incarceration. Ms. Dean was right; it appeared officers were never wrong. Grievance
       Appeal Response, WERDCC-19-203.


                                                                                              13

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 13 of 34
    b. Also, on April 29, 2019, the date of the deadline, staff conducted a search of her room,
       confiscated four CDs, a combination lock, a tube of glue stick, and a roll of tape, and
       wrote her up for theft and contraband. Conduct Violation Report, WERDCC-19-203, 22.1
       Theft and 24.1 Contraband, April 29, 2019.

        This search was strikingly similar to the previous one at CCC. She was charged with theft
        for items found in the common area, in a locker that was not hers, and she was
        disciplined, not her cellmate. Informal Resolution Request, WERDCC-19-203, May 13,
        2019, Informal Resolution Request Response, WERDCC-19-203, Other, June 14, 2019,
        and Grievance Response, WERDCC-19-203, Other. Ms. Dean persisted in her appeal,
        “The items I was written up for were not mine and were not in my area… It is my belief I
        am being targeted by staff as reprisal for my pending lawsuit.” Offender Grievance
        Appeal, WERDCC-19-203, July 29, 2019.

        The DAI Deputy Director upheld this violation as well and this time, this time made no
        accommodation. The grievance response, he said, adequately addressed her complaint
        about the April 29, 2019 conduct violation for theft. Grievance Appeal Response,
        WERDCC-19-203, Other, August 16, 2019.

    c. Ms. Dean persevered, first by filing an IRR and then, a grievance about “numerous
       instances of harassment and retaliation” since her plan to litigate was made known.
       Informal Resolution Request Response, WERDCC-19-222, Harassment, May 22, 2019.

        The department pushed back, denying staff acted in a retaliatory or harassing manner
        and it having anything to do with any of “her legal matters.” Offender Grievance,
        WERDCC-19-222, Harassment, June 24, 2019.

        She responded, “There is a DOC policy which forbids staff from retaliating (“no reprisal”)
        against offenders who bring lawsuits, yet it still happens here. It has not deterred
        staff…” Grievance Appeal, WERDCC-19-222. July 4, 2019.

        The department’s position was infirm on its face. Although it had established that the
        “bag of rags” she took from the laundry had been with the permission of her work
        supervisor, the justification for the subsequent search and conduct violation seemed to
        argue otherwise, “Because you were caught taking contraband back to your housing
        unit on a previous occasion, staff believed you could make future attempts at securing
        contraband.”

3. It is my opinion; the department failed to take the necessary steps to protect Ms. Dean
   from retaliation. Department MDOC Procedure Manual D1-8.13, Offender Sexual Abuse and
   Harassment, specifically provides in Section III. Procedures, F. Reporting Sexual Abuse or
   Harassment, 9. Protection Against Retaliation, a. The PREA site coordinator will ensure all
   victims are monitored and protected from retaliation, and b. Following any reported
   incident of sexual abuse or harassment, (1) monitoring for retaliation will be conducted for a

                                                                                               14

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 14 of 34
           minimum of 90 days, and 2.d. If the possibility of retaliation is suggested, the PREA site
           coordinator will act promptly to remedy such retaliation and protect the individual.

           There is no indication that the department’s PREA Manager, PREA site coordinator, or any
           other administrator acted affirmatively on her behalf, to monitor and protect her from
           retaliation. Facility, division, and department responses to her efforts to resolve these
           differences were the same: You are wrong. This should resolve your complaint. No further
           action is required.

           Ms. Dean made repeated good faith efforts to seek redress and secure relief by pro-social
           means, utilizing the department’s offender grievance system, starting with requests for
           informal resolution and then by filing formal grievances. MDOC Procedure Manual, D5-3.2
           Offender Grievances. And, when she lodged complaints of retaliation for reporting and then
           litigating sexual abuse, neither the department’s PREA Manager, the facility’s PREA
           Coordinator, nor any other administrator offered her protections afforded by federal law
           and department policy.



III. CO Bearden, COII Mosier, CO Mustain, and CO Reed had the means and opportunity to repeatedly
     sexually abuse Ms. Dean and they caused her to suffer physical and emotional injury.

   A. Every inmate must follow any order of a correction officer, and any correction officer can write-
      up an inmate for failing to do so. Overall, the word of the correction officer is presumed to be
      true, and that of the inmate, untrue. As such, remaining incident-free throughout an offender’s
      incarceration can be very difficult to do. Women are especially reluctant to confront
      correctional personnel, particularly concerning sexual abuse. In part, this is because inmates
      receive far less information than does staff about the department’s PREA policy and the rights it
      affords them. In part, this is because the likelihood that they will not be believed is great, as is
      their fear that an unsubstantiated or unfounded finding which is often the case, will embolden
      their abusers and increase the likelihood of retaliation. As was the case with Ms. Dean,
      retaliation, frequently in the form of write-ups, often results in significant, sustained loss of
      privileges. These depravations include the suspension of PATCH visits, loss of a better paying
      inmate work assignment, imposition of housing unit restrictions, the impounding of their TV,
      and time in “the hole.” It can also cost them earned good time credit and push back their
      release date.

       1. By and large, women receive far fewer visits than do men who are incarcerated. Women are
          more likely to visit their male partners in prison and bring their children to see them than
          are women likely to see their male partners or their children during their incarceration.
          PATCH visits were created in part to help overcome this disparity so that incarcerated moms
          can maintain contact with their children and be more successful as parents upon reentry.

       2. Work also impacts the offender’s conditions of incarceration. To lose one’s job in prison is to
          become both indigent and idle, two debilitating and demoralizing conditions, more so for

                                                                                                        15

      Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 15 of 34
       female offenders. Women are less likely to have anyone “to put money on their book,” that
       is, deposit funds to their inmate account to make purchases from the commissary. And, the
       department will not allow just anyone to leave money for an offender. Ms. Dean was
       disciplined when a neighbor who attended church with her son, deposited funds to her
       account. She was accused of accepting the money for a cellmate who had been placed on a
       limited spend. CCC Conduct Violation Report, 17-324, April 7, 2017.

   3. Offenders’ reporting of sexual abuse usually results in their reassignment to segregated
      housing for several reasons, none of which is experienced by offenders as desirable. One
      rationale is to temporarily separate the victim from her assailant(s) in the least restrictive
      setting which all too often is TASC pending completion of the PREA investigation. A second
      purpose is punishment for guilty parties – guilty of sexual misconduct or guilty of falsely
      reporting sexual misconduct – upon the completion of the investigation. The third is
      protective custody, a placement of indefinite duration for vulnerable individuals during the
      investigation and sometimes after its completion, in conditions as severe as disciplinary
      segregation. In sum, whether the intent of the placement is to protect or to punish; overall,
      most offenders experience any assignment to segregation as punitive. Locked down most of
      the day, there is no access to work, school, visits, phone calls or commissary.

   4. Regardless of the reason that a victim of sexual abuse is put in “the hole,” the potential
      consequences for reporting staff sexual abuse is always chilling. It is my opinion; to achieve
      a better result, the department should make better information about PREA readily
      available to offenders and utilize alternatives to all forms of segregation whenever possible.

B. At various intervals throughout their employment, CO Bearden, COII Mosier, CO Mustain, and
   CO Reed received information and instruction on professionalism and work performance. All of
   them were informed of their responsibilities as department employees and of offenders’ rights.

   1. Department employees sign receipt of the Employee Code of Conduct, thereby committing
      “to abide by and enforce MDOC department policy D2-11 Employee Standards and D2-11.10
      Employee Conduct.” They also sign acknowledgement forms for various documents
      including, the Employee Handbook, Maintaining Professional Relationships with Offenders,
      Staff Sexual Misconduct and Harassment, and beginning with the adoption of D1-8.13,
      Prison Rape Elimination Act (PREA)-specific Training. Along with its adoption, the
      department also required all staff assigned to a female facility to complete gender-specific
      training, “Working with the Female Offender,” before assuming their assigned post. D1-
      8.13, III Procedures, B. Human Resources, 4. PREA Training, f. Gender-Specific Training.

   2. Additionally, CO Bearden, who also served as a field training officer (FTO) at CCC, provided
      facility-specific instruction to staff upon their assignment to the facility.

   3. The same cannot be said for information inmates in the department’s custody received
      about its efforts to eliminate prisoner sexual abuse.



                                                                                                  16

  Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 16 of 34
       a. Ms. Dean was admitted to the department before D1-8.13 was put into place. When she
          was first confronted with staff sexual abuse, she was resigned that “It was just a part of
          prison life, and it was. The abuse she sustained did not stop when D1-8.13 was adopted.

       b. D1-8.13 states, “The department will provide PREA-related education in formats
          accessible to all offenders. It continues, “The PREA site coordinator will make key
          information readily available or visible to all offenders through PREA posters, the
          offender rulebook, and the offender brochure on sexual abuse and harassment.” D1-
          8.13, III Procedures, C. Reception and Orientation, 6. Offender Education, a and b. The
          procedure never specifies what constitutes either the “PREA-related education” or “key
          information” they were to receive.

           It was Ms. Dean’s experience, when the department implemented D1-8.13, she received
           a form to sign, and posters were placed in the housing units and other areas where
           offenders congregated, and there has been no other informational outreach since then.
           Unlike department staff who received training upon its adoption, and regularly
           thereafter, offenders have had little to no instruction. What Ms. Dean and other
           offenders who continued to be sexually abused did learn, is that the PREA policy did not
           change offending staff’s conduct.

C. CO Bearden, COII Mosier, CO Mustain, and CO Reed demonstrated heightened awareness of the
   ways to circumvent the PREA policy and employed them all to avoid getting caught or to be held
   accountable.

   1. They all knew the locations of the facility’s security cameras, what they covered, and
      whether they were working. There was none in the supply, utility, and chemical closets,
      offices, the control room, or in housing units other than the dayrooms. There were only a
      few in the vocational tech and recreation buildings, kitchen and barbershop, and corridors.
      They also knew there was a 30-day retention policy and that there were too few
      investigators to randomly scan video recording footage.

   2. They all knew the low traffic times in the facility; among them, nights, weekends, and
      holidays, when sergeants were the most senior staff on the shift, as well as offices outside of
      business days and hours, and roving posts most any time.

   3. They all knew the facility was short staffed and they took advantage of the lack of uniformed
      supervisors and supervision and the shortage of line officers.

       D1-8.13 specifically designated officers in the rank of lieutenant or greater to conduct and
       document unscheduled and unannounced rounds to identify and deter offender sexual
       abuse and sexual harassment. D1-8.13, III Procedures, 13. CCC had few officers in the rank
       of lieutenant and above. Lieutenants were deployed primarily as the shift supervisor and the
       remainder, usually reported business days and hours to specific office assignments.

       Additionally, CCC has a greater need for female officers than most other facilities to fill
       gender-specific job assignments. D2-2.22 Job Assignment Bids, II. Definitions, C.


                                                                                                     17

  Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 17 of 34
    CCC’s geographic location compounds both its shortage of uniformed staff overall and
    female officers in particular. Until such time that staffing levels are increased, or the inmate
    census decreases, routinely reassigning posts and backfilling vacant positions on overtime
    will likely continue, and likely continue to facilitate staff sexual abuse.

   Even Defendant officers’ access to the facility at the front gate and adjacent staff locker
   rooms, as evidenced by the variety of contraband they introduced to secure offenders’
   silence, suggests there were either no or poorly executed searches of their person and
   property upon their entry and exit. Increased supervision and oversight are needed now.

4. Defendant officers all counted on offenders’ reluctance to report, and the department’s
   reluctance to take the word of an offender over theirs; again, for good reason. Bearden,
   Mosier and Mustain were all investigated on numerous occasions for the sexual abuse of
   female offenders and it appears that only once was one of the four, then-CO Mosier, found
   to be at fault for failing to report inappropriate attention an offender supposedly directed
   towards him; and he was later promoted to sergeant. Only Reed has been removed from
   the facility, the reason not known; and he is employed at another state agency.

    Ironically, retaliation is the explanation often provided by Defendant officers, and accepted
    by the department, when confronted with female offenders’ reports of sexual abuse.

    a. In July 2009, Mosier was accused of sexually harassing and assaulting a female offender
       at CCC. He argued he was the victim. “He [Mosier] admitted that I/M D.H. was always
       flirtatious with him. She did make comments to him about how good looking he was,
       how good he smelled, she would like to get with him when she gets out of prison, and
       things of this nature. He did not take any formal actions against her for making these
       types of comments. He did not report these comments to his supervisor, and he did not
       document these incidents. … he believes that had he corrected I/M D.H. for making
       comments to him he would not be in his position.” Investigative Report, Case
       #2009050130, July 22, 2009. A disciplinary request was submitted for the lesser offense
       of failure to report; no information is available as to its outcome.

    b. In November 2016, the facility was notified via the Crime Tips Hotline that Ms. D.S. had
       left a message stating she had been raped by CO Mustain. She denied making the call
       and he said it was not true, “It is believed by this officer this is an attempt to punish this
       officer for past violations and or property removal from cell searches.” MDOC-002252.
       He was not charged.

    c. In February 2019, when two cellmates reported extensive sexual misconduct by CO
       Mustain involving a number of offenders, they were accused of collaborating. DW
       Herring informed Warden McBee, “I believe their allegations are in retaliation for being
       upset by staff on 3rd shift.” MDOC-002314-002315. He was not charged.

    Administrative staff’s apparent reluctance to see inmates as individuals and to recognize
    their needs as such is troubling. Upon identification of Ms. Dean as a potential victim of staff
    sexual abuse, the department delayed her access to a mental health provider and chaplain,
    fundamental protections provided in D1-8.13 for sexual abuse victims, for several weeks

                                                                                                   18

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 18 of 34
        until she was questioned by an investigator. Email RE: 931-4151, Request for Investigation,
        from PREA Manager Sturm to DW Herring, July 16, 2018.

        Similarly, when administrative staff did submit requests for investigations, they did so in a
        dismissive manner. In October 2012, Capt. Carr wrote, “So-called witnesses and
        documentation has been received that indicate CO Mustain might be having sexual relations
        with inmate S.K.” MDOC-002162. On July 13, 2019, PREA Manager Sturm wrote to DW
        Herring, “… we are going to open a new case on this girl,” referring to Ms. Dean. Email, to
        Kimberly Herring from Vevia Sturm, RE: 931-4151, Request for Investigation.

        Senior staff’s execution of its grievance policy also illustrates these biases. Each Informal
        Resolution Request and Formal Grievance Ms. Dean submitted was timely. Each submission
        raised an issue for which objective information and other forms of evidence was provided.
        Each was substantiated with statements from cellmates who assumed responsibility for the
        misconduct, or civilian staff members who affirmed the veracity of her statements. Every
        administrative staff’s response merely restated the initial charges.

D. It is my opinion CO Bearden, COII Mosier, CO Mustain, and CO Reed all demonstrated the
   predatory behaviors of a sex offender.

    Defendants selected individuals who would be reluctant to report them, women fearful of losing
    their PATCH visits, work assignment, or a forthcoming parole date, women of low self-esteem,
    women who had been previously sexually abused, women who had a lot of time to serve or with
    young children waiting at home, or no one waiting for them – women like Ms. Dean.

    These officers’ conduct as aggressive as it was, was also deliberative; they appeared to be
    careful even as they got more comfortable and grew more aggressive in their assaults so as to
    continue to abuse her, by avoiding being discovered and reported. When Bearden assaulted Ms.
    Dean as she cut his hair in the barbershop it so unnerved her that on two occasions, she drew
    blood and he did not report it. When Mosier repeatedly subjected her to sexual misconduct, far
    more frequently than any of her other abusers, he knew he could count on his rank of sergeant
    to secure her silence. Nor was Mustain concerned. He had been investigated numerous times
    and suffered no consequences. Reed took advantage of their work schedules; he assaulted Ms.
    Dean in the pre-dawn hours when staffing was its lowest level and the population still locked in.

E. At its core, executive staff failed to adequately acknowledge and address a fundamental tension
   endemic to the field and permeating this department – officer versus offender. This conflict is
   evident in its selection and promotional processes, training program, supervision strategies,
   investigatory activities and disciplinary actions. Sworn and civilian staff alike, regardless of rank
   or position, still struggle to objectively weigh the veracity of accusers and the accused. All too
   often, they still fail to take the definitive measures to achieve the desired outcomes – the safety
   and wellbeing of both the population and department personnel.

    It is my opinion; the administration’s inclination to support staff is so strong, and its desire to
    show the most improvement possible so great, that both reporting and reports of offender
    sexual abuse are suppressed, intentionally or otherwise. Specific to the reporting and resolution
    of Ms. Dean’s sexual abuse, this conflict manifested itself in several troubling ways.

                                                                                                      19

   Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 19 of 34
1. The time to open Ms. Dean’s PREA investigation was protracted and its closure, premature.

   One to two weeks after receiving a credible report that Ms. Dean was the subject of staff
   sexual abuse, she was overheard on July 12, 2018, on a phone call monitored by an
   investigator, that she planned to sue the department for sexual abuse.

   PREA Manager Strum opened a case the next day on July 13, 2018, but directed DW Herring
   the following Monday, July 16, 2018, not to issue a Coordinated Response until an
   investigator had questioned her.

   Ms. Dean was not asked for her written statement until July 20, 2018. Offender Statement,
   July 20, 2018, 13:44 hours. She confirmed, “Mr. Bearden has been doing sexual pat searches
   and sexual touches all throughout my time here.”

   She was not referred for medical and mental health assessments until July 30, 2018, ten
   days after her initial statement was taken. Referral and Screening Note-Health Services, July
   30, 2018. She spoke with Institutional Counselor Link the same day. He notified DW Herring,
   “… other officers have touched her inappropriately during haircuts and other times.” Memo
   from Greg Link to Kim Herring re: Dean, Teri, July 30, 2018. The request for a second
   investigation was initiated.

   PREA notifications were not made until July 31, 2018. PREA Allegation Notification Checklist-
   Institution.

   On August 1, 2018, PREA Investigation 2018-07-0055 was revised combining both
   investigations. On August 2, 2018, Ms. Dean met with chaplaincy services.

   Less than two months later on October 4, 2018, the department closed its investigation
   before its completion.

2. On October 9, 2018, Ms. Dean was transferred involuntarily to WERDCC in the middle of the
   night. Her attorneys, upon learning of her continued abuse by remaining Defendant officers,
   had demanded their transfer. They told her it was a “temporary” out-count; and not that
   she had been reassigned to another facility.

3. The department took no measures to move CO Bearden or other officers at any time.

   a. CO Bearden remained at CCC until his retirement in good standing on September 1,
      2018.

   b. CO Reed was escorted from CCC in late September or early October 2018 for reasons
      not known; upon information and belief, he is employed by another state agency.

   c. COII Mosier remains at CCC and continued to abuse Ms. Dean until October 2018 when
      she was moved to WERDCC.

   d. CO Mustain also remains at CCC and continued to abuse her to August 2018, the last
      time his work assignment was proximate to her.

                                                                                               20

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 20 of 34
       4. Ms. Dean was subjected to harassment and other forms of retaliation at CCC and WERDCC.
          She brought the department’s attention to these situations utilizing the Offender Grievance
          procedure.

       5. At no time, did the Department take substantive action to protect Ms. Dean.

       6. It is my opinion; Defendant officers employed well-documented patterns and practices to
          sexually abuse Ms. Dean and many other female offenders over a number of years and for
          all those years, they were allowed to hide in plain sight.


IV. The Missouri Department of Corrections failed to provide the protection owed Ms. Dean, an
    inmate in the state’s custody.

   A. The Department is responsible for the care, custody and control of all the inmates in its custody.
      The duty of care that it owes to every inmate includes freedom from all forms of sexual abuse
      and sexual harassment. 28 CFR Part 115, Prison Rape Elimination Act National Standards.

       To this end, the Department issued a written policy mandating zero tolerance toward all forms
       of sexual abuse and outlining its approach to preventing, detecting, and responding to such
       conduct. Department Procedure Manual D1-8.13 Offender Sexual Abuse and Harassment.

       Department Procedure D1-8.13, Offender Sexual Abuse and Harassment, is the Department’s
       policy establishing zero tolerance for offender sexual misconduct and harassment and
       delineating its strategies and responses to reduce and prevent offender sexual abuse and
       harassment. The Department’s effort is led by the PREA Manager selected and supervised by the
       Department Director with the help of a PREA site coordinator at the level of deputy warden or
       higher at each facility who is designated by the Director of Adult Institutions. III. Procedures, A.
       General Information, 4. and 6.a. There are also ten PREA investigators, several of whom are
       assigned to the CCC. It is my opinion, the Department failed to implement 28 CFR Part 115,
       Prison Rape Elimination Act National Standards, in a manner that provides the protection owed
       Ms. Dean and other offenders during their incarceration.

       Key to the commitment that the Department prevent, detect and respond to all forms of staff-
       on-inmate sexual abuse is compliance with a number of factors. The Department failed to meet
       its mandate in the following ways.

       1. Personnel Selection. Department policy requires all paid, unpaid (volunteer) and contract
          employees undergo background and records check. Only applicants with convictions must
          not be offered employment. D1-8.13 III. Procedures, B. Human Resources, 1. a-c.

           a. CO Bearden worked previously for the State of Missouri at the Department of
              Transportation as a crew leader from 1983 to 2001. He was involuntarily terminated
              following an incident of sexual harassment of a female co-worker. See Form MO 931-
              1419 (1-08), D. Employment Record.



                                                                                                        21

      Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 21 of 34
    b. The department hired Bearden nonetheless as a Correction Officer I in 2009.

    c. No information about the screening and selections of COII Mosier, CO Mustain, and CO
       Reed was available for review.

2. Staff Training. All new staff shall receive initial PREA training during the department’s basic
   training and refresher training every two years. The PREA manager shall provide information
   about the department’s sexual abuse and sexual harassment policy via the intranet. D1-
   8.13, III Procedures, A. Human Resources, 4. PREA Training, a-d. Additionally, all new staff
   members placed at a female facility shall receive gender-specific training prior to being
   placed at a post. D1-8.13, III Procedures, A. Human Resources, 4. PREA Training, f. 1.Gender-
   Specific Training.

    The PREA Annual Training Acknowledgement requires of all staff, “I… have a statutory
    obligation to report ALL forms of offender sexual abuse and/or sexual harassment.” MDOC-
    002622. PREA training materials direct PREA instructors to inform staff, “When sexual abuse
    occurs, … a crime has occurred. That crime has a victim and alleged perpetrator. The fact
    that the victim is an offender does not matter. These incidents must be followed-up, they
    must be investigated. Our Department has an obligation for us to complete these tasks
    without fail.” MDOC-000984.

    The lawsuits filed by Ms. Dean, Ms. Keil, Ms. Betz, Ms. Zeiser, and Ms. Doe evidence these
    outcomes were not realized.

    a. Over the nine years that CO Bearden was employed by the department, he attended or
       took on-line, a patchwork of classes about offender sexual abuse including “Working with
       the Female Offender,” “Staff and Offender Relations” (“It Could Never Happen to Me”),
       “Anatomy of a Set-Up,” a warning to staff that inmates will try to entrap them, and PREA
       refresher training, one or two to eight hours each in duration. MDOC 000628 – 000639.

    b. No information about the pre-service and in-service instruction COII Mosier, CO
       Mustain, and CO Reed completed was available for review. It is assumed to have been
       comparable to that taken by CO Bearden.
    c. It is also assumed CO Bearden, COII Mosier and CO Mustain did not receive the gender-
       specific training referenced above as they were already assigned to CCC when the
       department adopted D1-8.13. No information about CO Reed’s dates of employment and
       assignment to CCC was available for review.
    d. Additionally, CO Bearden also served as a Field Training Officer at CCC. MDOC 030255.

3. Performance Reviews. Department staff is evaluated prior to the completion of their
   probationary period and annually thereafter.

    a. CO Bearden’s annual performance ratings were Average, with “knowledge of work”
       beginning his first year of employment with a score of 4 of out 10 and ending his last year
       of employment with a score of 6 out of 10. Similarly, “quality of work” his first year of


                                                                                                 22

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 22 of 34
       employment started with a score of 5 out of 10 and ended his last year of employment
       with a score of 7 out of 10.

       There was no accounting on any of Bearden’s rating sheets for (i) time and attendance,
       (ii) administrative and criminal investigations opened, pending, and completed, and (iii)
       PREA allegations and outcomes.

   b. No information about the probationary and annual assessments that COII Mosier, CO
      Mustain, and CO Reed received was available for review.

4. Retention. Procedure Manual, Offender Sexual Abuse and Harassment, stipulates, “Offender
   sexual abuse by a department staff member is a felony and could result in the requirement
   to register as a sex offender. D1-8.13, III. A. 3. The Employee Handbook acknowledgement
   and receipt form states, “The Department holds all employees responsible for abiding by
   and adhering to all policies and procedures.” MDOC-002630. The Maintaining Professional
   Relationships with Offenders Acknowledgement Form affirms, “I acknowledge the
   Department maintains a zero tolerance in regard to sexual misconduct and all other forms
   of avoidable contact with offenders.” MDOC-002629.

   The lawsuits filed by Ms. Dean, Ms. Keil, Ms. Betz, Ms. Zeiser, and Ms. Doe are evidence to
   the contrary. Based upon information and belief, none of the four Defendant officers was
   terminated for offender sexual abuse.

   a. The department hired CO Bearden despite his questionable employment history. He
      completed the pre-service and in-service training provided and received below-average
      to average job performance evaluations during his tenure. He engaged repeatedly in
      unlawful sexual misconduct with female offenders in his care and under his control
      throughout his employment and was investigated by the department on six separate
      occasions. Bearden remained at CCC, and as an FTO also continued to train other
      officers, until his resignation in good standing effective September 1, 2018.

   b. Similarly, COII Mosier and CO Mustain were known to PREA investigators, having been
      investigated on previous occasions. Then-CO Mosier was found guilty of sexual
      misconduct but was promoted subsequently to COII. Case #2009050130. CO Mustain
      was the subject of ten prior investigations. MDOC-002291.

       Both Mosier and Mustain continue to be employed by the department. Only CO Reed
       was escorted from the facility grounds in fall 2018 but his employment with the state
       was not terminated. Upon information and belief, he is working currently for another
       state agency.

   c. Both Mosier and Mustain remained at CCC and continued to sexually abuse Ms. Dean
      after the PREA investigation was opened in July 2018 and the lawsuit was filed in
      February 2019. In October 2019, upon her attorneys learning of their continuing abuse



                                                                                               23

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 23 of 34
        of her, and demanding their transfers, the department transferred Ms. Dean instead, to
        WERDCC.

    d. Both Mosier and Mustain continue to work at CCC.

5. Staffing Levels and Video Monitoring. Department policy commits it will maintain staffing
   plans for each facility that provides adequate levels of staffing to protect offenders against
   sexual abuse. D1-8.13, III Procedures, 3. General Information, 11. Department policy also
   requires there are sufficient working, recording video cameras. Supervision and Monitoring,
   and Procedure D4-4.8, Security Camera Operations. Whether staffing levels are adequate
   and there are sufficient working camera, is a function of facility capacity, the facility’s
   average daily population, and the population’s assessed needs and risks.

    CCC’s designated capacity is 1,636 adult female offenders across all custody classifications.
    The physical plant consists of general population and administrative segregation housing,
    medical, mental health, and substance abuse units, and central services and programs
    services, as well as an administration building, state garage and powerhouse. There are 14
    buildings on the 55-acre fenced campus. The most recent census information available is a
    one-day snapshot from the June 2019 PREA Audit at which time, there were 1,425 adult
    female offenders and 307 security staff, presumably encompassing all ranks from the
    Correctional Superintendent to Correctional Officer. It is unclear however, whether the 307
    sworn personnel referred to funded or filled positions. See 2019 CCC PREA Audit, p. 4.

    a. Department policy requires the staffing plan consider blind spots and areas where staff
       or offenders may be isolated, the composition of the offender population, and the
       prevalence of substantiated and unsubstantiated offender sexual abuse allegations
       when considering its adequacy. See D1-8.13, III Procedures, A. General Information, 11.

    b. The policy also requires the facility comply with its staffing plan, document staffing
       deviations, and provide justification for deviations in staffing. See D1-8.13, III.
       Procedures, A. General Information, 12.

    c. It also requires the facility ensure sworn staff in the classification of lieutenant or above
       conducts and documents unscheduled and unannounced rounds to identify and deter
       offender sexual abuse. See D1-8.13, III. Procedures, A. General Information, 13.

    d. The typical correctional facility, a male facility, consisting of multiple custody
       classification levels, dormitory and cell housing, and general and special populations,
       has on average, 1 officer: 5.1 inmates; this is otherwise known as the inmate-to-total
       officers/sworn supervisor ratio. See ASCA Staff: Inmate Ratio Survey at
       Newshttps://www.prisonlegalnews.org/media/publications/ASCA%20Responses%20Sta
       ff%20to%20Inmate%20Ratio%20Survey,%20Association%20of%20State%20Correctional
       %20Administrators,%202010.pdf.



                                                                                                  24

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 24 of 34
       A women’s prison is not the typical correctional facility, however. Staffing studies have
       shown the needs and nature of interactions of female offenders and sworn personnel
       differ from the interactions of their male counterparts. Among the security staffing
       issues associated with a women’s correctional facility is the demand for additional
       security staff to transport female offenders to and from off-site health care facilities,
       and to escort them to and from on-site medical, mental health, and program services.

       The roles and responsibilities of security staff in women’s facilities also differ from those
       in men’s facilities, increasing security staff’s workload in a women’s facility. These
       additional duties include monitoring their physical and mental health and pregnancies,
       and addressing their day-to-day concerns, further engaging those who require
       personalized attention. Traditional security-related tasks, such as searching and
       supervising female offenders as well as escorting them also tend to take longer, more so
       when male officers are assigned as their interactions often activate cross-gender
       provisions for offender supervision. Also, of note when stafﬁng a women’s correctional
       facility is how male officers are deployed. Although most agencies including the MDOC,
       have special provisions in their policies for cross-gender stafﬁng and/or posts, few
       require a speciﬁc ratio of male ofﬁcers to female offenders to accommodate those time-
       on-task differences. Prison Staffing Analysis: A Training Manual with Staffing
       Considerations for Special Populations, U.S. DOJ National Institute of Corrections, 2008.

       Staffing inequities manifest in troublesome ways. For example, the department requires
       staff of one gender to announce themselves upon entering the housing unit where
       offenders of the other gender are housed. It also prohibits cross-gender viewing. It is
       noteworthy that in 2016, a PREA auditor determined cross-gender viewing was
       occurring during security checks in CCC’s segregation and crisis level units but did not
       recommend or require any modifications to the physical plant or agency policy, nor did
       the department self-initiate any corrective measures. 2016 CCC PREA Audit Report, p. 2.
       It is also well documented that Defendant officers moved freely through CCC’s housing
       units without being announced or challenged.

       All the Defendant officers leveraged to their advantage, areas in the facility that had no,
       or limited staffing levels, and areas covered by roving not fixed posts.

   e. In 2019, the department reported CCC used 449 video cameras to surveil the facility’s
      14 buildings and grounds. This number is not as large as it may appear. CCC has four
      general population dormitories with 38 multiple occupancy, multi-story housing units
      and a 58-cell administrative segregation unit plus medical, mental health and substance
      abuse units, support, program, visitation and administrative areas, the powerhouse and
      state garage, each of which has its own combination of wings, corridors, storage closets,
      breakrooms, restrooms and stairwells. 2019 PREA Audit Report, p. 3.

       In 2015, the department reported additional video cameras had been requested to
       enhance video monitoring. 2014 PREA Annual Report, p. 4. A recent memo from


                                                                                                 25

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 25 of 34
        Physical Plant Supervisor III Coffman to CCC PREA Investigator II Pfeifer confirmed, “The
        facility has not added any additional cameras to the general population housing units
        since its construction in 2008. The laundry room cameras are original equipment.”

        All the Defendant officers leveraged to their advantage, areas in the facility that had no,
        insufficient, or inoperable, cameras.

   f.   Monitoring offender phone conversations and mail are two other means by which CCC
        identified and investigated serious violations of department rules and unlawful conduct.
        CCC lacked the investigative staff to perform these functions as much as needed.

        In 2014, a facility investigator discovered while monitoring phone conversations that CO
        Bearden had engaged in off duty conduct with a former female offender, and he
        recommended that the matter be referred to AIO. No information was provided to
        indicate whether this recommendation was acted on, or its outcome. Ms. Keil, another
        sexual assault victim, reported in her deposition that CO Bearden had directed her in
        2018 to memorize his personal phone number because he wanted her to call him after
        her release. Several days before a scheduled parole hearing in February 2018, Bearden
        left a sticky note for Ms. Doe at her workstation in the vocational tech building, “You
        know who this is from,” and listed a phone number. Later that day, he told her, “If you
        don’t call me, there’s going to be consequences.” Soon after making that threat, he
        approached her in the yard and said to her, “That phone never rang.” CO Bearden also
        directed Ms. Zieser, another offender he abused, to leave notes of a sexual nature for
        him in his locker.

        In 2018, an institutional investigator confirmed while reviewing Ms. Dean’s recorded
        phone calls that Bearden had sexually abused her during her incarceration at CCC.

        When Ms. Dean was first identified, a WERDCC PREA investigator requested additional
        resources from his supervisor, to find and follow leads by monitoring more recorded
        conversations at his facility. No information was provided by the state to suggest these
        resources were allocated.

        Ms. Keil, another offender abused by Bearden, also reported in her interview with the
        investigator that he had mailed a card to her at the facility while she was an inmate. It
        was not intercepted by the facility Mail Room staff upon its receipt, or by the staff who
        delivered it to her, or conducted subsequent institutional searches of her property.

   g. The most reliable measure of sufficiency, or adequacy, is the outcome; specifically,
      whether female offenders come forward to report abuse, investigations are objective,
      thorough and timely, temporary segregated housing assignments are only employed
      when no lesser means will suffice, and the frequency and ferocity of staff sexual abuse
      falls. Based upon the available information, which is limited, female offenders at CCC
      continue to be subjected to staff sexual abuse.


                                                                                                 26

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 26 of 34
        During the most recent 12 months of the 3-year PREA reporting period, the facility
        recorded 186 PREA allegations including 93 allegations involving sexual contact by staff
        or offenders (50%) and 93 allegations involving sexual harassment by staff or offenders
        (50%). 2019 CCC PREA Audit Report, pp. 5 – 6.

      i.    Sexual Contact. The 2019 PREA Audit Report noted 93 allegations of sexual contact
            of which, 60 were inmate-on-inmate (65%) and 33 were staff-on-inmate (35%). Of
            the 60 inmate-on-inmate allegations, six were substantiated, ten unsubstantiated,
            32 unfounded, and 12 investigations not completed. Of the 33 staff-on-inmate
            allegations, three were unsubstantiated, 14 unfounded, and 16 investigations not
            completed.

      ii.   Sexual Harassment. The 2019 PREA Audit Report also noted 93 PREA allegations of
            sexual harassment of which, 78 were offender-on-offender (84%) and 15 were staff-
            on-offender (16%). Of the 78 inmate-on-inmate allegations, 13 were substantiated,
            36 were unsubstantiated, 26 unfounded, and three investigations not yet
            completed. Of the 15 staff-on-inmate allegations, one was substantiated, four were
            unsubstantiated, eight 8 unfounded, and two investigations not yet completed.

     iii.   Outcomes. Over one-third, 33 of 93 sexual contact allegations, involved staff
            whereas 78 of 93 sexual harassment allegations, almost 85 percent, involved
            inmates only. In essence, when staff was involved in offender sexual abuse, most
            often it involved sexual contact including penetration.

            Also, of concern is that almost one-third, 28 of 93 investigations of allegations of
            offender sexual abuse (30%), were not yet completed whereas most allegations of
            sexual harassment, 88 of 93 (95%) had been completed, suggesting insufficient
            investigative resources, inadequate supervision, or both.

6. Practice the Zero Tolerance Policy. Department policy states it has a zero tolerance for all
   forms of offender sexual abuse, harassment, and retaliation but its protocols and practices
   impede realization. D1-8.13 Offender Sexual Abuse and Harassment, I. Purpose.

    a. Assessing Offenders’ Vulnerability for Sexual Assault by State, Contract, and Unpaid
       Employees (Volunteers). Department policy only requires all inmates are assessed at
       intake and periodically thereafter for victimization of, and by, other inmates, but not
       victimization by state, contract, and unpaid employees. Although the policy recognizes
       members of the workforce may sexually abuse offenders, it does not require an
       assessment of their risk. III. Procedures. C. Reception and Orientation. 1, 1.a., b., and c.,
       and 3a. The assessment of female offenders should be gender specific; that is, the
       questions normed and the scoring validated for a female population.




                                                                                                  27

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 27 of 34
   b. Reporting Sexual Abuse. Department policy provides more than one way to report
      sexual abuse including anonymously, by means of informal resolution, the formal
      grievance process, to a staff member, the PREA hotline, an advocacy agency, or to the
      Department of Public Safety, Crime Victims Services Unit. D1-8.13, III. Procedures. F.
      Reporting Sexual Abuse or Harassment, 1. a. - d., 2. a. - b., and 3. Offenders used most
      of these means repeatedly to report sexual abuse, and their reports were rebuffed by
      department staff. A call to the hotline was rejected outright. Grievances were dismissed.
      Even a monitored phone call validating a previous report by another offender, and a
      conversation between two offenders overheard by an officer in a housing unit, were
      insufficient to explore and to elevate reports of sexual abuse.

   c. Administrative Segregated Housing. As noted above, department policy provides both
      temporary administrative segregation confinement and indefinite administrative
      segregation housing may be used (i) temporarily, pending the outcome of a risk
      assessment, or to protect the victim, witness, and/or other offenders assisting the
      victim during a PREA investigation; (ii) indefinitely, to protect an at-risk offender or the
      victim, witness, and/or another offender assisting the victim, following the outcome of
      an investigation or the risk assessment; and (iii) for a specified term, as punishment for
      the victim, witness, and/or other offender assisting the victim, found to be intentionally
      lying in the course of sexual abuse investigations. D1-8.13, III. Procedures, H. Segregated
      Housing in Institutional Setting. And, when the assignment to administrative segregated
      housing is (iv) involuntary, ordinarily it should not exceed 30 days. D1-8.13, III., H. 5.

       Because the department commits it will employ the least restrictive means when it has
       been determined an offender is at high risk of victimization, policy stipulates segregated
       housing should be used as a last recourse but that is rarely the case. D1-8.13, III.
       Procedures, H. Segregated Housing in Institutional Setting, 1., 1.b.2. and 1.b.4., and 2.a.,
       3. The effect of the provision to use special housing, and the department’s reliance upon
       special housing, is chilling. It discourages reporting and should be discontinued.

       There are less restrictive means. Although the department has been unwilling to do so,
       it could, and in a number of instances should, temporarily reassign suspect staff
       members to another facility. Instead, Warden McBee asked CO Bearden early in June
       2018 whether he had any concerns about working inside the facility. Email, June 5,
       2018, from the Warden to Deputy Warden Crews. When Bearden was finally moved to a
       “no-offender-contact post,” it remedied nothing. Email, July 2, 2018, from Warden
       McBee to David Savage. Bearden was temporarily reassigned to CCC’s control room, a
       post from which he also sexually harassed Ms. Dean and CO Mustain sexually harassed
       Ms. C.T.

   d. Offender Concerns about Credibility. Many victims of sexual abuse are fearful they will
      not be believed should they come forward to report sexual abuse. This is true in the
      community and more so in prison, where female offenders also worry, they will be
      punished. They have cause to be concerned.


                                                                                                28

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 28 of 34
      i.    The department’s standard of proof when deciding a PREA investigation is
            preponderance of evidence, enough proof to show that something is more likely to
            have occurred than not to have occurred. D1-8.13, II. Definitions, X. Preponderance
            of Evidence. Although administrative investigations shall not impose a greater
            standard, rarely do offenders prevail in PREA investigations of staff sexual abuse.
            D1-8.13 III. Procedures, J. Investigations. Section I includes several notable examples
            of PREA investigations gone array. MDOC-002213, MDOC-002261, MDOC-002288.

      ii.   Department procedure D1-8.13 establishes the PREA Offender Management Team
            which may be convened when an inmate displays a pattern of behavior that
            includes three or more sexual abuse or harassment investigations with findings of
            unfounded within specified timeframes. D1-8.13, III. Procedures, N. PREA Offender
            Management Team, 1. Although none of the women abused by Defendant officers
            were referred to the Team, Ms. Dean and the others knew about it and feared they
            could be.

     iii.   There are also provisions to protect sexual abuse victims and witnesses to sexual
            abuse, by putting them in segregated housing for protective custody needs. D1-
            8.13, III. Procedures, H. Segregated Housing in Institutional Setting, 1. a-c. The
            conditions of detention in segregated housing are in accordance with institutional
            services procedures regarding segregation units – severely restricted. D1-8.13, III.
            Procedures, H. 3.b. Protection should not be punitive.

     iv.    Staff threats of inmate write-ups are credible. Staff routinely threaten to write up
            inmates, and frequently they do. Immediately after the release of the COIN
            notification, Ms. Dean told Mr. Link, that staff was treating her differently. Even the
            officer who escorted her to meet him had confronted her, “I don’t believe he
            [Bearden] did this.” She told Link she was “afraid of repercussions.” Memo, Link to
            Herring, RE: Dean, Teri, July 30, 2018. Since then, she has submitted numerous
            grievances seeking relief from staff retaliation as she prepared, and then pursued,
            her claims in the court. CCC-18-164, WERDCC-19-221, WERDCC-19-222, and
            WERDCC-19-203.

7. Impeded Access to Emergency Medical Treatment and Crisis Intervention Services.
   Department policy states victims of sexual abuse will receive timely, unobstructed access to
   emergency medical treatment and crisis intervention services. D1-8.13, III. Procedures, I.
   Health Services Care, 1.

    a. Department policy states in the event of an allegation of a penetration act, the first
       responder shall request the victim not take any actions that may destroy physical
       evidence including washing, brushing teeth, and changing clothes.

        COII Mosier sexually assaulted Ms. Dean by means of digital penetration ten to 12 times
        in a utility closet and the laundry room/storage area in HU 1, punitive segregation, and


                                                                                                   29

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 29 of 34
       in the utility closet and laundry room in HU 7 between 2013 and 2018. When he
       assaulted her, she was afraid to push him off of her because of his elevated status,
       Correctional Sergeant. She was concerned that pushing him away could result in him
       sending her to “the hole,” destroying her room, and confiscating her possessions, all of
       which were penalties to which she has been subjected during her incarceration.

   b. Department policy states when the alleged perpetrator is a staff member, the victim
      shall be transported to the community emergency room for a sexual assault exam.

       COII Mosier’s status and her well-founded fear deterred her from coming forward and
       receiving timely, unobstructed access to sexual assault exam by a SANE or SAFE provider
       and other emergency medical treatment.

   c. Department policy states victims of sexual abuse are also assured timely, unobstructed
      access to crisis intervention services.

       COII Mosier’s status and her well-founded fear further deterred her from seeking crisis
       intervention services.

8. Core Accountability. The Department failed to protect Ms. Dean. Defendant officers’ actions
   and administrators’ inaction caused her to suffer severe physical and emotional trauma.

   a. Defendant officers were uniformed correctional personnel assigned to the Chillicothe
      Correctional Center within the Division of Adult Institutions, Missouri Department of
      Corrections. At least three of the four of her assailants had been the subject of other
      PREA investigations.

      i. CO Bearden was not discrete. He was open, obvious, and aggressive in his conduct. CO
         Bearden singled out Ms. Dean in June 2012 and continued to abuse her through July
         2018 when he left on family medical leave. On multiple occasions in the barbershop,
         he would grope her. He also ran his hands up her legs and rub his head in-between
         her breasts. He abused her in this manner each time she cut his hair.

         He forcefully sexually assaulted her in utility closets in HU 1 and HU 7 and the
         Recreation building where he would push her up against the wall and slide his hands
         under her shirt some 12 to 15 times. In addition to groping her, his pat searches were
         also violative of her person.

         Bearden also made numerous sexual gestures and egregious sexual comments to her
         in the barbershop where she was assigned to work, and the “bubble,” a post to which
         he was assigned, when she passed by.




                                                                                                30

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 30 of 34
     ii. COII Mosier was not discrete. He was open, obvious, and aggressive in his conduct.
         COII Mosier singled out Ms. Dean in June 2013 and continued to abuse her verbally
         and physically through October 2018 when she was transferred to WERDCC.

         Mosier pushed Ms. Dean up against walls in the barbershop, pressed himself against
         her, and rubbed his hands all over her. He stuck his hands down her pants and kissed
         her against her will.

         Mosier attacked and assaulted Ms. Dean in the utility closets in HU 1 and HU 7, and
         the laundry room/storage area in HU 1. He attacked and assaulted her between 20
         and 30 times, ten to 12 physical assaults included digital penetration.

         Mosier frequently watched Ms. Dean dress and undress and made numerous sexually
         suggestive comments to her as he watched. He attempted to give her gifts.

    iii. CO Mustain was not discrete. He was open, obvious, and aggressive in his conduct. CO
         Mustain singled out Ms. Dean late in 2012 and abused her verbally and physically
         through August 2018, the last time she put in “the hole.”

         CO Mustain attacked and assaulted Ms. Dean in utility closets in HU 5, HU 6, and HU 7
         four to five times. He rubbed his private parts over her clothes and tried to kiss her.

         Mustain also directed sexually explicit remarks towards her.

    iv. CO Reed was not discrete. He was open, obvious, and aggressive in his conduct. CO
        Reed verbally and physically assaulted Ms. Dean in a sexual manner every day that she
        was assigned to work in the kitchen, which was during December 2017.

         Reed directed her to the kitchen’s chemical closet where he would rub against her
         body and grab her breasts over her clothing.

         Reed also made sexually aggressive comments and gestures to her. He brandished
         pieces of fruit and vegetables in a sexually explicit manner.

   b. Appointed Officials, Senior Managers and Administrators at headquarters and in the
      Division of Adult Institutions including CCC and WERDCC share in the responsibility for
      the sexual abuse of Ms. Dean.

     i. The Superintendent is the chief operating officer and facility administrator. There is a
        Superintendent at both CCC and WERDCC. The Superintendent’s immediate
        supervisor is an Assistant Director for Adult Institutions.

     ii. Three are three Assistant Directors for the Division of Adult Institutions, one for each
         of the three zones, with each zone encompassing seven correctional facilities. The
         Assistant Directors’ immediate supervisor is the Director of the Division of Adult
         Institutions.


                                                                                                31

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 31 of 34
      iii. The Director of the Division of Adult Institutions oversees the operation of the
           division’s three zones and 21 correctional facilities. Upon information and belief, the
           Director is also its Division’s appointing authority.

          The Director of the Division of Adult Institutions also selects the PREA Site Coordinator
          for each of the 21 correctional facilities. D1-8.13, III. Procedures, A. General
          Information, 6., 6.a.

      iv. The PREA Site Coordinator is a facility employee at the level of deputy warden/
          associate superintendent or greater, someone who has “sufficient time and authority”
          to assume these duties. Each Site Coordinator is responsible for that facility’s
          compliance with the PREA standards. D1-8.13, II Definitions, V. PREA Site Coordinator.

      v. The PREA Manager is responsible for the implementation and compliance of the
         Department’s PREA policy and program. D1-8.13, II Definitions, S. PREA Manager.

      vi. The Department Director establishes department policy and procedure and secures
          the resources for its implementation. The Department Director is ultimately
          accountable for its activities and outcomes. The Director of the Division of Adult
          Institutions and the PREA Manager report to the Department Director.

9. Investigative Integrity and Organizational Transparency. Agencies and individuals in their
   employ make mistakes, errors in judgement, not integrity, administrative errors, not
   criminal violations. What distinguishes the better from the bad organization is how quickly
   and comprehensively the agency assesses and acts upon its assessments to prevent
   reoccurrences and improve outcomes.

    Despite numerous, substantive complaints, Defendant officers Bearden, Mosier, and
    Mustain, all of whom were investigated on multiple occasions for PREA violations,
    remained in good standing with the Department throughout their employment.
    They retained their assignments to CCC, even after Ms. Dean filled her complaint
    with the U.S. District Court for the Western District of Missouri in February 2018,
    and they continued to sexually abuse her. Only CO Reed was escorted off DOC
    premises and he remains a state employee at another agency.

10. In sum, it is my opinion, department senior staff has failed to adequately acknowledge and
    address whether the uniform matters, whether officers are always trustworthy, and
    offenders are not, especially in situations where it matters most, prisoner sexual abuse. It
    permeates staff selection and promotional processes, the training program, supervision
    strategies, acquisition and allocation of resources, investigatory activities, and disciplinary
    actions. It is also evident in the assessment of offenders at intake and periodically
    thereafter, its dissemination of information to the population, enforcement of rules and
    regulations, problem-solving processes, housing assignments, and staff assignments and
    supervision. Sworn and civilian staff alike at every rank evidence difficulty objectively


                                                                                                  32

Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 32 of 34
           weighing the veracity of accusers and the accused, treating everyone fairly, on a level
           playing field, regardless of rank or role.

           Based on information and belief, PREA training for DOC personnel and the inmate
           population is inadequate, and there are insufficient security staff, investigators, video
           cameras and monitoring, and supervisory oversight to prevent, detect, and respond timely
           to offender sexual abuse at CCC. It is my opinion, the department should allocate more
           resources to, and place greater emphasis on, preventing, detecting, and responding to
           offender sexual abuse allegations sooner, and completing and closing cases more quickly. I
           recommend the department:

           a. Establish male-to-female staffing ratios for CCC, adjust the uniformed staffing levels for
              male and female officers, increase security rounds by correction officers, and
              unannounced security checks by supervisors in the rank of lieutenant and above at CCC.

           b. Increase routine monitoring of offender phone calls, mail, and video cameras by facility
              investigators, and increase or reallocate PREA investigators, to resolve the backlog of
              PREA allegations and complete thorough investigations of incoming complaints within
              aggressive but achievable time frames.

           c. Install more video cameras, ensure all cameras are recording, and increase routine video
              retention beyond 30 days.

           d. Improve the information and instruction given to staff and expand to include offenders.
              PREA information should be provided to the population with the same frequency as
              staff, training for staff should be more pointed, and training for investigators,
              supervisors and managers address bias towards staff and retaliation of offenders.

           e. Discontinue segregation housing for administrative purposes; in its place, create and use
              non-punitive housing capacity.

           f.   Heighten the awareness of investigators and administrators to staff retaliatory actions
                and take decisive steps sooner to deter and undo its adverse effect.



V. The failure of Missouri Department of Corrections and its agents to adequately assess and act
   upon other offenders’ complaints of staff sexual abuse caused them to suffer needlessly.

   A. Missouri was among the first states to report that it complied with PREA but that is not case. The
      PREA auditors found all the components of 28 C.F.R. Part 115 in place during both audits, in 2016
      and 2019 and still, the Department repeatedly failed to follow the procedure it promulgated to
      comply with federal regulation as identified in Sections I, II, III, and IV of this Report.

   B. The department has failed to satisfy all D1-8.13’s minimum operational requirements to
      accomplish just processes and achieve a just outcome – the timely identification of at-risk
      offenders and eradication of staff sexual abuse. PREA sets out minimum standards to eliminate

                                                                                                          33

      Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 33 of 34
    prison rape but an agency may need to do more to reach and to sustain this goal. It is my
    opinion that this department is such an agency. Defendants’ PREA procedure failed repeatedly
    to prevent, detect, and respond to Ms. Dean over the years she was sexually abused by
    Defendant officers at CCC and retaliated against at CCC and WERDCC by others. This Report
    identified other offenders who were also harmed by department employees during their
    incarceration, more than the annual reports and three-year audits indicate.

C. Over one-third of all substantiated incidents of sexual assault and sexual harassment reported by
   the department in its last four year-end publications, were inflicted by correctional staff. Closer
   scrutiny is cause for further concern. The total number of substantiated incidents of sexual
   abuse by CCC’s workforce, the majority of which are its 300 officers, ranged between 75 and 105
   annually, indicative of an appreciable percentage of offending within the custodial workforce.

 MO Department of Corrections Substantiated Staff-on-Inmate Sexual Abuse
 Incident Type by Year:                               2015        2016      2017        2018        Total
 Inmate-on-Inmate, all substantiated complaints       49 (65%)    50 (60%)  68 (65%)    65 (71%) 232 (65%)
 Staff-on-Inmate, all substantiated complaints        26 (35%)    33 (40%)  37 (35%)    27 (29%) 123 (35%)
 Staff Sexual Misconduct, all substantiated           13 (17%)    20 (24%) 28 (26.5%)   19 (20%)     80 (23%)
 Staff Sexual Harassment, all substantiated           13 (17%)    13 (16%)   9 ( 8.5%)    8 ( 9%)    43 (12%)
 Total Substantiated Staff-on-Inmate Sexual Abuse 75              83        105         92          355 (100%)
2015 MDOC PREA Annual Report at https://doc.mo.gov/sites/doc/files/2018-01/2015_PREA_Data.pdf, 2016 MDOC PREA
Annual Report at https://doc.mo.gov/sites/doc/files/2018-01/2016_PREA_Data.pdf, 2017 MDOC PREA Annual Report at
https://doc.mo.gov/sites/doc/files/media/pdf/2019/02/2017_PREA_Data.pdf, and 2018 MDOC PREA Annual Report at
https://doc.mo.gov/media/pdf/2018-annual-report.

D. It is my opinion, Defendants failed to meet the duty of care as enumerated in the Prison Rape
   Elimination Act and Department Procedure Manual, Policy D1-8.13, Offender Sexual Abuse and
   Harassment, and owed Ms. Dean and other offenders who were victims of sexual abuse during
   their incarceration. I declare under penalty of perjury that the foregoing is true and correct.




February 21, 2020




                                                                                                             34

   Case 5:19-cv-06022-SRB Document 104-2 Filed 09/01/21 Page 34 of 34
